35 So. 3d 985 (2010)
PROFESSIONAL MEDICAL GROUP, INC., a/a/o Pedro Richetti, Petitioner,
v.
UNITED AUTOMOBILE INSURANCE COMPANY, Respondent.
No. 3D10-1107.
District Court of Appeal of Florida, Third District.
May 19, 2010.
Lopez & Best and Virginia M. Best, for petitioner.
Michael J. Neimand, Miami, for respondent.
Before WELLS, ROTHENBERG and LAGOA, JJ.
WELLS, Judge.
This is a petition for second-tier certiorari in a case involving a claim for Personal Injury Protection (PIP) benefits. The petition is denied on authority of United Automobile Ins. Co. v. Santa Fe Medical Center, 21 So. 3d 60 (Fla. 3d DCA 2009) (en banc), petition for review pending, No. SC09-2100, proceedings stayed (Fla. Jan. 5, 2010).
Petition denied.